DISCIPLINARY COUNSEL v. BRUEGGEMAN.
         [Cite as Disciplinary Counsel v. Brueggeman, ___ Ohio St.3d ___,
                                    2021-Ohio-21.]
    (No. 2019-1734—Submitted January 7, 2021—Decided January 11, 2021.)
                       ON APPLICATION FOR REINSTATEMENT.
                               ____________________
         {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Edward Paul Brueggeman, Attorney
Registration No. 0029159, last known business address in Mason, Ohio.
         {¶ 2} The court coming now to consider its order of April 23, 2020, wherein
the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent for a period
of two years, with the final 18 months stayed on condition, finds that respondent
has substantially complied with that order and with the provisions of Gov.Bar R.
V(24).
         {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
         {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
         {¶ 5} For earlier case, see Disciplinary Counsel v. Brueggeman, 160 Ohio
St.3d 198, 2020-Ohio-1578, 155 N.E.3d 833.
         O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                            ________________________




                                            1